

117 S1731 IS: Medicare Audiologist Access and Services Act of 2021
U.S. Senate
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1731IN THE SENATE OF THE UNITED STATESMay 20, 2021Ms. Warren (for herself, Mr. Paul, Mr. Grassley, Mrs. Shaheen, Ms. Sinema, and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo provide certain coverage of audiologist services under the Medicare program, and for other purposes. 1.Short titleThis Act may be cited as the Medicare Audiologist Access and Services Act of 2021.2.FindingsCongress finds the following:(1)Individuals with mild hearing loss are 3 times more likely to experience a fall, and falls are the leading cause of fatal injury for Americans over 65.(2)Seniors with hearing loss are more likely to develop cognitive problems and experience cognitive decline up to 40 percent faster than those without hearing loss.(3)Untreated hearing loss can lead to depression, anxiety, and social isolation.(4)Timely access to diagnosis and treatment for hearing and vestibular conditions can improve outcomes for beneficiaries and reduce overall cost of care.(5)Licensed audiologists in all 50 States and the District of Columbia are health care professionals trained in the diagnosis, treatment, and rehabilitation of individuals with hearing, balance, and related disorders.(6)The Medicare program covers a range of hearing health services, including diagnostic and therapeutic services. However, Medicare will only reimburse audiologists for a narrow set of diagnostic services—even when Medicare-covered treatment services are in the scope of practice of audiologists. Medicare also requires patients to receive a physician order before even receiving diagnostic services from audiologists in order for those services to be covered by Medicare.(7)The Department of Defense Medical Health System, the Veterans Health Administration, the Office of Personnel Management (through many of its Federal Employees Health Benefits plans), and many Medicaid and private health plans provide patients direct access to audiologists and do not condition reimbursement on referral by a physician.(8)The National Academy of Sciences, Engineering, and Medicine issued a report, entitled, Hearing Health Care for Adults: Priorities for Improving Access and Affordability, which recommended that the Centers for Medicare & Medicaid Services examine pathways for enhancing access to assessment for and delivery of auditory rehabilitation services through Medicare, including reimbursement to audiologists for these services.(9)Administrative requirements for referral, plan of care, consultation with the attending physician or other health care practitioner, and oversight unnecessarily delay care and may increase costs.(10)Medicare beneficiaries should have access to the same level of audiologic care as is available in the Veterans Administration, under the Federal Employees Health Benefits Program, and under private insurance.3.Medicare coverage of audiologist services(a)In generalSection 1861(s) of the Social Security Act (42 U.S.C. 1395x(s)) is amended—(1)in paragraph (2)—(A)in subparagraph (A), by inserting but excluding services furnished by a qualified audiologist before the semicolon;(B)in subparagraph (GG), by striking and at the end;(C)in subparagraph (HH), by striking the period at the end and inserting ; and; and(D)by adding at the end the following new subparagraph:(II)audiologist services (as defined in subsection (ll)(3));; and(2)in paragraph (3), by inserting (including services supervised by a qualified audiologist but excluding services supervised by a qualified audiologist under the supervision of a physician or other health care practitioner) before the semicolon.(b)Improved access to audiologist servicesParagraph (3) of section 1861(ll) of the Social Security Act (42 U.S.C. 1395x(ll)) is amended to read as follows:(3)The term audiologist services means such diagnostic or treatment services furnished by a qualified audiologist which the qualified audiologist is legally authorized to perform under State law (or the regulatory mechanism provided by State law), as would otherwise be covered if furnished by a physician or as an incident to a physician’s service, without regard to any requirement that the individual receiving such audiologist services is under the care of (or referred by) a physician or other health care practitioner or that such services are furnished under the supervision of a physician or other health care practitioner..(c)Payment under the physician fee schedule(1)Provision for payment under part BSection 1832(a)(2)(B)(iii) of the Social Security Act (42 U.S.C. 1395k(a)(2)(B)(iii)) is amended by inserting audiologist services, after qualified psychologist services,.(2)Payment amount and coinsuranceSection 1833(a)(1) of such Act (42 U.S.C. 1395l(a)(1)) is amended—(A)by striking and before (DD); and(B)by inserting before the semicolon at the end the following: ; and (EE) with respect to audiologist services furnished under section 1861(s)(2)(II), the amounts paid shall be 80 percent of the lesser of the actual charge for the services or the fee schedule amount provided under section 1848.(3)Payment on assignment-related basisSection 1842(b)(18)(C) of such Act (42 U.S.C. 1395u(b)(18)(C)) is amended by adding at the end the following new clause:(vii)An audiologist..(4)Payment under physician fee scheduleSection 1848(j)(3) of such Act (42 U.S.C. 1395w–4(j)(3)) is amended by inserting (2)(II), before (3),.4.Rule of constructionNothing in the amendments made by this Act shall be construed to expand the scope of audiologist services or services for which payment may be made to other providers under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) beyond those services for which such payment may be made as of December 31, 2021.5.Effective dateThe amendments made by this Act shall apply to items and services furnished on or after January 1, 2022.